             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

                                      *
TIPTON D. SHOLES, M.D.,
                                       ★


                                       *
        Plaintiff,
                                       *


             V.                       *            CV 119-022


ANESTHESIA DEPARTMENT; AUGUSTA
UNIVERSITY / MEDICAL COLLEGE
GA; GRADUATE MEDICAL
EDUCATION, Medical College of
GA; and UNIVERSITY SYSTEM OF
GA - BOARD OF REGENTS,

        Defendants.




                                 ORDER




     Before the Court are two motions filed by Plaintiff.              (Docs.

12, 14.)     Plaintiff is proceeding pro se.        The first motion is a

request for an extension of time and, construing the motion

liberally, a request for a hearing to respond to Defendants' motion

to dismiss.1      (First Mot., Doc. 12.)     Plaintiff's second motion is

interpreted liberally as a motion for an extension of time, a

motion for a more definite statement, and a request to exceed the

page limit in responding to Defendants' motion to dismiss. (Second

Mot., Doc. 14.)

      Plaintiff filed the first motion on June 26, 2019.               (First

Mot.)    Plaintiff failed to sign the motion and attach a certificate



1 The motion actually requests "a meeting with the judge,"    Because ex parte
meetings with parties are not permitted in this situation, the Court interprets
Plaintiff's request as one for a hearing.
of service as required by local rules.            (See id.)   The same day,

the Clerk mailed Plaintiff a Notice of Filing Deficiency explaining

Plaintiff's lack of compliance with the local rules and checking

the box labeled ''Corrective Actions Required."           (First Notice of

Filing Deficiency, Doc. 13.)          The bottom of the notice contains

the following      warning: "After [fourteen] days[,] a              notice of

noncompliance will be submitted to a judicial officer for possible

sanctions, to include dismissal."         (Id.)

     Nineteen days later, on July 15, 2019, outside the fourteen-

day deadline set forth in the initial Notice of Filing Deficiency,

Plaintiff filed the second motion "to clarify notice of filing

deficiency and request."           (Second Mot.)    The second motion (1)

failed to correct the deficiency in the first motion and (2) is,

itself, deficient.2        {1^)     On July 17, 2019, the Clerk mailed

Plaintiff a Notice of Deficiency as to the second motion.              (Second

Notice of Filing Deficiency, Doc. 15.)

      Although filings of pro se litigants are liberally construed,

"we nevertheless       have required them to conform to procedural

rules.        Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007)

(quoting Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002)).


2 Although Plaintiff did sign the second motion, he did not affix a certificate
of service.    (See Second Mot.)
3 Additionally, United States Magistrate Judge Brian K. Epps entered an Order
with basic instructions at the outset of the case.       (Doc. 4.)    The Order
expressly states:
      IT IS ORDERED that Plaintiff shall serve upon Defendants, or upon
      their attorney if appearance has been entered by counsel, a copy of
      every further pleading or other document submitted to the Court.
      Plaintiff shall include with the papers to be filed a certificate
      stating the date a true and correct copy of any document was mailed
     A district court has authority to dismiss actions for
     failure to comply with local rules. Fed. R. Civ. P. 41(b);
     Kilqo [V. Ricks], 983 F.2d [189,] 192 [(11th Cir. 1993)].
     The district court may exercise that power sua sponte.
     Pond V. Braniff Airways, Inc., 453 F.2d 347, 349 (5th
     Cir. 1972).

Class V. U.S. Bank Nat^l Assoc., 734 F. App'x 634, 635 (11th Cir.

2018) (per curiam).

     This Order serves as Plaintiff's third and final warning that

he must comply with the Court's procedural rules.                        IT IS HEREBY

ORDERED that Plaintiff must correct the deficiencies of his pending

motions (Docs. 12, 14) within fourteen days of the date of this

Order.       Failure to comply with this Order will result in the

dismissal of Plaintiff's case without prejudice.''

     ORDER ENTERED at Augusta, Georgia, this ^ S day of July,
2019.




                                           J. p(^NliA^HALL,'^CHIEF JUDGE
                                           UNITED SEATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




        to   Defendants   or   their   counsel. . . . Any   paper   received   by   a
        District Judge or Magistrate Judge that has not been properly filed
        with the Clerk of Court or that fails to include a . . . certificate
        of service will be returned.
(Id. at 3 (emphasis in original).)
'' See https://www.gasd.uscourts.gov/court-info/local-rules-and-orders/local-
rules, for the Local Rules for the United States District Court for the Southern
District of Georgia.
